Citation Nr: 1647447	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO. 12-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an increased disability rating for a thoracolumbar spine disability, currently rated at 40 percent prior to February 26, 2007, at 20 percent from February 26, 2007, to December 10, 2009, and at 40 percent since December 10, 2009. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 19, 2008.


REPRESENTATION

Appellant represented by: The American Legion 



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The appellant is a veteran (the Veteran) who had active duty service from June 1971 to January 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the RO in New Orleans, Louisiana.

While TDIU is in effect since August 19, 2008, the appeal arises from a claim for increase received at the RO on November 21, 2006. Accordingly, the rating issue encompasses a request for extraschedular TDIU prior to August 19, 2008, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1. Tinnitus did not become manifest to a degree of 10 percent or more during service or within one year of service separation; tinnitus is not related to service. 

2. Prior to February 26, 2007, and since December 10, 2009, the Veteran's thoracolumbar spine disability was, and has been, manifested by painful motion of the thoracolumbar spine with forward flexion limited to 30 degrees, but without unfavorable ankylosis, without incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician, and without separately ratable associated neurological abnormalities.

3. From February 26, 2007, to December 10, 2009, the Veteran's thoracolumbar spine disability was manifested by painful motion of the thoracolumbar spine with forward flexion limited to 45 degrees, without unfavorable ankylosis, without incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician, and without separately ratable associated neurological abnormalities.

4. Since December 10, 2009, the Veteran's thoracolumbar spine disability has been manifested by a single tender scar. 

5. From April 1, 2008, to August 19, 2008, the Veteran had a combined disability rating of at least 70 percent and a single rating of at least 40 percent, and the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. Tinnitus was not incurred in service; an organic disease of the nervous system is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Prior to February 26, 2007, the criteria for a disability rating higher than 40 percent for the service-connected thoracolumbar spine disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5239 (2016).

3. From February 26, 2007, to December 10, 2009, the criteria for a disability rating higher than 20 percent for the service-connected thoracolumbar spine disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5239 (2016).

4. Since December 10, 2009, the criteria for a disability rating higher than 40 percent for the service-connected thoracolumbar spine disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5239 (2016).

5. Since December 10, 2009, the criteria for a separate disability rating of 10 percent for the service-connected tender scar have been met; the criteria for a higher rating have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2016).

6. From April 1, 2008, to August 19, 2008, the criteria for TDIU were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There are many classifications of tinnitus some of which at least imply neurologic etiology. See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007) (identifying "sensorineural" tinnitus as synonymous with subjective tinnitus). Organic disease(s) of the nervous system, which might include tinnitus, is included among the enumerated chronic diseases. In order for tinnitus to have become manifest to a degree of 10 percent, there must be competent evidence establishing the existence of the condition. 38 C.F.R. § 4.87, Diagnostic Code 6260.

The service treatment records reveal no complaint of or treatment for tinnitus or symptoms of tinnitus at any time during service. The Veteran was seen on September 4, 1972, in the emergency room for complaint of running nose and coughing & generalized malaise. The ears were examined and the right tympanic membrane was slightly red; the left was clear. The impression was an upper-respiratory infection. Otherwise, examinations of the Veteran's ears and hearing were normal. 

The Veteran received several assessments of his ears and hearing during service in completing physical profile ratings. PULHES is the six categories into which a physical profile is divided. The P stands for physical capacity or stamina. The U stands for upper extremities. The L stands for lower extremities. The H stands for hearing and ears. The E stands for eyes. The S stands for psychiatric. Regarding hearing and ears, this factor concerns auditory acuity and any disease and defects of the ear. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

The Veteran was evaluated and assigned PULHES values of H-1 on July 18, 1972, October 30, 1972, November 16, 1972, April 5, 1973, May 10, 1973, May 18, 1973, July 27, 1973, March 7, 1975, September 25, 1975, February 24, 1976, and September 1, 1976. 

The Medical Board examination in December 1976, which serves as the service separation examination, reveals normal findings for the ears and hearing. The Veteran was again assigned a physical profile of H-1. 

The Veteran does not contend that he was actually treated for tinnitus in service, but contends that he was exposed to loud sounds or noise during service and this exposure caused his tinnitus. However, he has at times also contended that tinnitus began during his service. The Board emphasizes that there is not a silent record in this case. The Veteran was evaluated on numerous occasions throughout service and at service separation and was always found to have normal ears and hearing. This is probative evidence that he did not have tinnitus or symptomatology of tinnitus at any time during service. 

After service, the first affirmative statement regarding tinnitus from the Veteran comes in the context of the current claim for service connection, almost 30 years after service separation. 

While the Veteran did not file a claim regarding tinnitus for several decades after service separation, significant evidence was recorded in the intervening medical record. Notably, an April 1977 VA General Medical Examination was conducted to evaluate his initial post-service claims. While the Veteran did not claim any hearing-related issues, his ears and hearing were evaluated in that examination and were found to be "Normal."

A December 13, 2000, Arthritis and Rheumatology Clinic Note includes a System Review which instructed the Veteran to check any problems which apply to him. "Ringing in ears" was not checked (VBMS record 01/16/2007).

A January 12, 2001, Arthritis and Rheumatology Clinic Note includes a discussion of the potential side-effects of Vioxx. The Veteran specifically denied such side-effects, including "ringing in the ears" (VBMS record 10/21/2003). 

A November 24, 2003, VA Audiology Note appears to be the first complaint of tinnitus. The Veteran noted that he "forgot to mention that he has ringing in his left ear with poor hearing" (VBMS record 05/30/2004). 

In correspondence received on May 30, 2004, the Veteran noted that he had suffered for "many years" from a constant ringing noise in the ears.

VA obtained a medical opinion addressing the nature and etiology of the claimed tinnitus in August 2008. The examiner noted that the Veteran listed military noise exposure to flight line noises, rifles, shotguns, and weapons. Following military discharge, he reported working in automotive sales for 3 years and as an accident investigator for 30 years. He reported no occupational noise exposure with either employment. He also denied any recreational noise exposure. The Veteran described his tinnitus as constant hissing and "crickets."  He estimated tinnitus onset as years ago while on active duty, as a result of his flight line noise exposure. The examiner noted that a review of the file failed to reveal any documentation pertaining to a complaint, diagnosis, or treatment of tinnitus while active duty. Therefore, the examiner found that there is insufficient documentation available to render an opinion as to the etiology of the Veteran's tinnitus without resorting to speculation. 

After a review of all of the evidence, the Board finds that the Veteran's tinnitus is not related to service. There is no medical opinion that purports to link tinnitus to service. The Veteran's statements are the only evidence that supports such a relationship. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a temporally remote diagnosis of tinnitus to noise exposure in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires knowledge of the potential causes of tinnitus, and the inherently medical question of how remote noise exposure may have contributed to bring about recent onset of tinnitus, and why other potential causes are not more likely. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed tinnitus and service. 

The Board of course acknowledges that the Veteran has alternatively contended that his tinnitus began in service. He is competent to describe symptoms of tinnitus in service as well as continuity of such symptomatology after service. See Charles v. Principi, 16 Vet. App. 370 (2002). However, in this case, there is a substantial conflict in the evidence on this point. As set out in the April 1977 examination and, December 2000 and January 2001 Rheumatology Notes, the Veteran has on numerous occasions prior to filing his current claim denied these exact symptoms. 

The Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Thus, the contemporaneous nature of the pre-claim statements is significant. Furthermore, because the pre-claim accounts were presented in the context of routine medical evaluations, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment. The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate events as he remembers them. Thus, his competency is not at issue with regard to recounting the onset of symptoms of tinnitus. Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking. Simply put, the pre-claim reports are more convincing than the Veteran's later statements made in support of a claim for monetary benefits. 

In sum, the Board finds that the Veteran's tinnitus had onset more than one year after service separation. The Board also finds that the evidence in favor of a nexus between current tinnitus and service has not attained relative equipoise with the evidence against such nexus. In light of these findings, the Board concludes that service connection for tinnitus is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating-Schedular Consideration

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In this case, service connection was granted for a thoracolumbar spine disability in a December 2004 rating decision. A 10 percent rating was assigned under Diagnostic Code 5243-5239, effective December 15, 2003. 

The Veteran underwent a 360-degree lumbar fusion at L4-5 in December 2005. In an August 2006 decision, a temporary total rating was assigned for post-surgical convalescence, effective December 19, 2005. In the same rating decision, a 20 percent rating was assigned at the expiration of the temporary total rating, effective July 1, 2006. 

The current appeal arises from an increased rating claim received at the RO on November 21, 2006. In an April 2009 decision, a 40 percent rating was assigned effective October 12, 2006. In the same decision, a 20 percent rating was assigned effective February 27, 2007. In a May 2012 decision, a 40 percent rating was assigned effective December 10, 2009. 

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness. Diagnostic codes 5235-5243 are included. 

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, a rating of 100 percent requires unfavorable ankylosis of the entire spine.

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note (5). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

VA outpatient treatment records include a March 2006 lumbar X-ray revealing transitional changes of the lumbar spine, surgical changes of a posterior laminectomy posterior fusion and reduction of spondylolisthesis at L4-5, old superior endplate fractures, Schmorl's nodes, mild anterior wedge deformities of Ll and L2, and unchanged mild retrolisthesis of L1 on L2 (VBMS record 03/30/2006). 

In correspondence dated in March 2006, the Veteran noted he could no longer lie on his side or stomach and had problems when lying on his back to sleep. He had to sleep most of the time in a recliner. He required a cane to walk, and after walking a short distance, had to stop and rest. When attempting to drive for a distance, he would have to stop after about 30 minutes, exit the vehicle, and walk slowly around the vehicle. He avoided stairs. These limitations caused severe problems in his vocational life as an investigator. He also could no longer have an active recreational life (VBMS record 03/30/2006). 

A letter dated in October 2006 from R. Goodman, MD, notes that the Veteran had been a patient since 1995. He had significant osteoarthritis in the lumbar spine. His lumbar spine had a compression fracture of the L1 vertebra and surgical changes at L4-5 with a fixation at that level. He also had evidence of osteoarthritis at adjacent levels in the lumbar spine (VBMS record 11/21/2006). 

A letter dated in October 2006 from E. Kerr, MD, at Spine Institute of Louisiana, notes that the Veteran is status-post L4-5 360-degree lumbar fusion and also has a diagnosis of pelvic girdle dysfunction. The Veteran continued to have significant low back pain with some lower extremity pain and had severely limited range of motion of his lumbar and thoracic spine, with flexion of the lumbar spine limited to 20 degrees, and extension limited to 10 degrees. Dr. Kerr opined that the Veteran's severe limited range of motion qualified for a 40 percent disability rating (VBMS record 11/21/2006). 

An MRI report dated in January 2007 from Advanced Diagnostics reveals evidence of a laminectomy, discectomy, and fusion at L4-5 with an interbody cage and posterior spinal rods and pedicle screws, with no central canal stenosis identified. The neural foramina appeared moderately narrowed on both sides. There was narrowing of the superior neural foramina on both sides at L5-S1 as a result of facet hypertrophy. There were degenerative changes at L3-4 without significant central canal stenosis but with mild bilateral foraminal narrowing (VBMS record 01/30/2007). 

The report of a VA examination in February 2007 reveals the Veteran's complaint that his back hurts every day. He denied numbness, weakness, bladder complaints, or bowel complaints. He reported a burning sensation down his right anterior thigh for the past 20 years. The Veteran could walk 75 feet, but, beyond that, his back begins to hurt. The Veteran reported that, since surgery, he has continued to have pain but has been able to be more functional with mobility. He reported daily flares that last for hours where he can't do anything until the pain subsides. Muscle spasms were found not severe enough to be responsible for abnormal gait or abnormal spinal contour. There were no abnormal spinal curvatures. Lower extremity strength was 5/5 in the hips, knees, ankles, and toes. Muscle tone was normal and there was no atrophy. Reflexes were normal in the bilateral lower extremities. Part of the thoracolumbar spine was ankylosed and this was in the neutral position. 

Forward flexion was from 0 to 45 degrees, passive and active, with objective evidence of painful motion beginning at 1 degree. After repetition, there was no change. Range of extension was from 0 to 10 degrees, passive and active, with objective evidence of painful motion beginning at 1 degree. There was no change after repetition. Range of lateral flexion was from 0 to 15 degrees bilaterally, with objective evidence of painful motion beginning at 1 degree, bilaterally. There was no change after repetition. Range of rotation was from 0 to 20 degrees bilaterally, with objective evidence of painful motion beginning at 1 degrees, bilaterally. There was no change after repetition. There was objective evidence of facial grimacing and clinching of fist and teeth. There was an increase in pain, weakness, fatigue, and lack of endurance after repetitive motion. There was no increase in incoordination after repetitive motion. There was 0 degrees loss of range of motion after repetitive motion. The Veteran was able to walk on toes heels and tandem walk. In the past 12 months, the Veteran had not had any episodes of incapacitation or being bedridden. The Veteran reported that he had lost 2 weeks of work over the past 12 month period. 

The examiner's diagnosis was spondylosis with first degree spondylolisthesis of L-4, and degenerative disc disease, status post laminectomy, discectomy, and fusion. There were no significant effects on his usual occupation. Regarding activities of daily life, sports and exercise were prevented; there was severe impact on recreation; there was moderate impact on chores, shopping and traveling; and there was mild impact on feeding, bathing, dressing, toileting and grooming. 

A letter from the Veteran dated in March 2007 states that pain is localized over the sacroiliac joints and radiates into the buttocks, lateral hips, and thigh, to the knee, He also experiences problems with walking, stair climbing/descending, rolling over in bed, getting in/out of a chair or car, and standing on one leg (VBMS record 03/12/2007). 

A letter dated in July 2009 from E. Kerr, MD, at the Spine Institute of Louisiana reports extensive lumbar spondylosis with severely limited range of motion of the lumbar and thoracic spine (20 degrees flexion, 10 degrees ext). Dr. Kerr stated, "I do believe [the Veteran] is totally disabled at this time and at least qualifies for 40 percent disability according to VA guidelines" (VBMS record 06/29/2009). 

An undated letter from the Veteran received in June 2009 notes, "I am no longer able to work as an insurance adjuster, and had to stop working after 33 years in the field, secondary to my physical limitations" (VBMS record 06/29/2009). 

A letter dated in July 2009 from S. Kay, PA-C, at the Spine Institute of Louisiana notes that he continues to have right anterior thigh pain and left buttock and posterior thigh pain and left groin pain (VBMS record 07/09/2009). 

The report of a VA examination in December 2009 reveals a discussion of the in-service right leg injury. The examiner noted that the Veteran developed right foot drop because of this traumatic event. The Veteran complained of constant pain without flares. The Veteran had very limited movement of the spine due to spinal rods. Forward flexion was from 0 to 30 degrees. Range of extension was from 0 to 5 degrees. Range of lateral flexion was from 0 to 5 degrees bilaterally. Range of rotation was from 0 to 5 degrees bilaterally. He was able to perform 3 ranges of motion with no additional functional impairment on the basis of fatigue, incoordination, pain, or weakness. The examiner stated that he would need to resort to speculation in order to describe additional range of motion lost during a flare-up or after repeated use. The lumbar spine was painful with facial grimacing on all movements. He was not additionally limited following repetition. The condition affected his recreational activities and driving with prolonged sitting, bending, twisting, and turning. Neurological examination revealed increased sensation to the right lower extremity. There was no atrophy, but lower extremity strength was 3/5, as compared to the left lower extremity which was 5/5. Reflexes were normal bilaterally with the exception of absent ankle reflexes. 

After a review of all of the evidence, the Board finds that the currently assigned ratings are supported by the evidence and that no higher ratings are warranted. Prior to February 26, 2007, and since December 10, 2009, the Veteran's range of motion was limited to 30 degrees or less. This warrants a 40 percent rating. However, at no time during those periods did he have unfavorable ankylosis of the thoracolumbar spine or the entire spine. His ankylosis was shown to be in the neutral position, which by definition is favorable ankylosis. See 38 C.F.R. § 4.71a, General Rating Formula, Note (5). The findings on examination in February 2007 clearly show forward flexion to 45 degrees which exceeds the 30 percent criteria for a 40 percent rating under the General Rating Formula. 

The Board has considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; however, there is no evidence of bed rest prescribed by a physician of record. Moreover, there is no suggestion that the Veteran had periods of incapacitation of at least 4 weeks with both bed rest prescribed by a physician and treatment by a physician during such periods. 

The Board has considered whether there are any associated objective neurological abnormalities. While the Veteran has reported radiation of pain into the lower extremities, findings for the left lower extremity have been largely normal. As noted in the February 2007 report, the left lower extremity had normal strength and muscle tone, normal reflexes, and normal sensation. The December 2009 examiner also found the left lower extremity to have normal strength and other symptoms. However, that examiner provided contradictory statements with respect to the right lower extremity. In the diagnosis section, the examiner appears to attribute right foot drop and right lower extremity weakness to the lumbar spine condition. However, elsewhere in the report, the examiner attributed the right foot drop to the right peroneal nerve injury. The February 2007 examiner attributed no neurological symptoms to the thoracolumbar spine disability despite the presence of right lower extremity neurological symptoms (foot drop), in recognition that these symptoms were attributed to the right peroneal nerve disability. 

The Board notes that the Veteran's right foot drop has been present on examinations since service connection was granted for that condition in October 2004 and has historically been attributed to the right tibia and peroneal nerve injury. Accordingly, the Board resolves this internal conflict in the December 2009 report in accordance with the established history of the disability. The Veteran's right foot drop and right lower extremity weakness are due to his separately service-connected right peroneal nerve injury and are not associated with the thoracolumbar spine disability. Based on this interpretation of the evidence, the Board finds no basis to assign any separate compensable rating for neurological abnormalities associated with the service-connected thoracolumbar spine disability as this would compensate twice for the same symptomatology. See 38 C.F.R. § 4.14 (2016). 

The Board acknowledges that the December 2009 VA examiner described a tender lumbar fusion scar. The surface of the scar was smooth without hypo- or hyper-pigmentation. There was no induration or inflexibility. There was no associated skin breakdown, ulceration, limitation of function, or limitation of motion. Accordingly, a rating of 10 percent is warranted under Diagnostic Code 7804 on the basis of a single painful scar associated with the service-connected disability. However, given the otherwise normal assessments of the scar, the Board finds that there is no other basis for a higher, or separate, rating for the scar under Diagnostic Codes 7800-7805. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016). 

In sum, the Board finds that, prior to February 26, 2007, and since December 10, 2009, the Veteran's thoracolumbar spine disability was and has been manifested by painful motion of the thoracolumbar spine with forward flexion limited to 30 degrees, but without unfavorable ankylosis, without incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician, and without separately ratable associated neurological abnormalities. From February 26, 2007, to December 10, 2009, the Veteran's thoracolumbar spine disability was manifested by painful motion of the thoracolumbar spine with forward flexion limited to 45 degrees, without unfavorable ankylosis, without incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician, and without separately ratable associated neurological abnormalities. Since December 10, 2009, the Veteran's thoracolumbar spine disability has also been manifested by a single tender scar. 

In light of the above findings, the Board concludes that no higher ratings are warranted for the thoracolumbar spine disability. However, a separate rating for the surgical scar is warranted since December 10, 2009. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each denied claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating-Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Board finds that the first Thun element is not satisfied here. The Veteran's service-connected thoracolumbar spine disability is manifested by signs and symptoms such as pain associated with all motion, which impairs his ability to stand, lift, walk for long periods, and sit for long periods, as well as a tender surgical scar. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limited motion. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.

The diagnostic codes in the rating schedule for the skin also fully contemplate the reported symptoms in this case. 

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). 

In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the spine or skin inadequate. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

Increased Rating-TDIU Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, a combined rating of at least 70 percent has been in effect for the entire period on appeal, which was initiated by the increased rating claim filed on November 21, 2006. Pertinent to the period prior to the August 19, 2008, effective date of TDIU, the service-connected disabilities included right peroneal nerve impairment associated with the right tibia fracture residuals rated at 30 percent, musculoskeletal impairment associated with the right tibia fracture residuals rated at 20 percent, a thoracolumbar spine disability rated at 20 percent, a left ankle strain rated at 10 percent, and multiple noncompensable ratings. 

While, prior to August 19, 2008, no single rating equaled 40 percent or more, because the 30 percent rating for right peroneal nerve impairment and the 20 percent rating for right tibial musculoskeletal impairment arose from a common etiology or single accident, they can be combined for purposes of establishing a single rating of 40 percent or more. See 38 C.F.R. §§ 4.16(a)(2), 4.25. Accordingly, the schedular criteria for TDIU were met during the period prior to August 19, 2008. 

On the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he was employed full time until April 1, 2008, at which time he became too disabled to work. 

While a medical opinion has not been obtained addressing this period, in light of the finding that the Veteran was unable to secure or follow a substantially gainful occupation just 4 months later, and as there was no apparent change in his disability level during that period, the Board resolves all reasonable doubt in favor of the claim and concludes that TDIU is warranted from the date the Veteran asserts he became too disabled to work (April 1, 2008) and the current effective date for TDIU (August 19, 2008). However, to the extent that an effective date earlier than April 1, 2008, is claimed, a preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating-Special Monthly Compensation Consideration

The Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC). See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352. 

The Veteran is currently in receipt of SMC under 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a) on account of loss of use of the right foot, effective August 19, 2008. 

The evidence demonstrates that, while he has multiple left lower extremity disabilities, he does not have such impairment as approximates loss of use. 38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e). 

The Veteran has also not been found to be housebound or in need of the aid and attendance of another. 38 U.S.C. § 1114(l), (s), (r) 38 CFR § 3.350(b), (i), (h). 

The Veteran's combined disability rating is 60 percent since February 26, 2007, 70 percent since August 19, 2008, and 80 percent since December 10, 2009. TDIU has been in effect since April 1, 2008, but is based on multiple disabilities. TDIU cannot be supported by any single disability for purposes of establishing a statutory housebound rating under 38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i). Under the circumstances here, the Board concludes that no additional SMC is warranted. 

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in March 2006 and August 2009. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained medical examinations regarding these claims, as well as medical opinions. The Board acknowledges that the Audiology examiner did not provide an opinion as to the nexus of tinnitus. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the third factor above, the United States Court of Appeals for Veterans' Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. 79. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

Here, the Board has found the Veteran's assertions of experiencing symptoms of tinnitus in service to be lacking in credibility. This finding undermines the asserted onset of symptoms of tinnitus in service and continuity of symptomatology after service. In essence, while noise exposure in service is acknowledged, symptoms of tinnitus did not begin for decades after service. Accordingly, a medical opinion addressing the etiology of the claimed tinnitus is not necessary. Any error in the explanation provided by the examiner (see Jones v. Shinseki, 23 Vet. App. 382 (2010)) is therefore not prejudicial as the factual basis established by the Board establishes onset of tinnitus after service. 











CONTINUED ON NEXT PAGE-ORDER

ORDER

Service connection for tinnitus is denied.

Prior to February 26, 2007, a disability rating in excess of 40 percent for the service-connected thoracolumbar spine disability is denied. 

From February 26, 2007, to December 10, 2009, a disability rating in excess of 20 percent for the service-connected thoracolumbar spine disability is denied. 

Since December 10, 2009, a disability rating in excess of 40 percent for the service-connected thoracolumbar spine disability is denied. 

Since December 10, 2009, a disability rating of 10 percent, but not higher, for the service-connected thoracolumbar surgical scar, is granted. 

From April 1, 2008, to August 19, 2008, TDIU is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


